Citation Nr: 1008969	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO. 07-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for bilateral flat feet 
with transverse arch, plantar warts, calluses, partial second 
toe amputations and exostectomies, post neuroma excision 
right third interspace, currently rated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to February 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).

A hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2009.

The Board notes that the Veteran's representative, in January 
2010, submitted a Post-Remand Brief suggesting that another 
remand is necessary due to the RO's failure to comply with 
the Board's April 2009 remand orders. In particular, the 
representative suggests that a response from the Compensation 
and Pension Service is not found in the claims folder, nor 
are responses from the Veteran's former employers. To the 
contrary, the October 2009 response from Compensation and 
Pension is in the claims folder, as are October 2007 and July 
2009 statements from the Veteran's former employers. The 
Board, therefore, will proceed with final adjudication of 
this claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's bilateral flat feet with transverse arch, 
plantar warts, calluses, partial second toe amputations and 
exostectomies, post neuroma excision right third interspace, 
is assigned a 50 percent rating, the maximum schedular rating 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5276, and 
the evidence does not show an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bilateral flat feet with transverse arch, plantar warts, 
calluses, partial second toe amputations and exostectomies, 
post neuroma excision right third interspace, on a schedular 
and extraschedular basis, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating in excess of 50 percent for 
his service-connected bilateral flat feet. Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Generally, a disability must be considered in 
the context of the whole recorded history. Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, is appropriate. 38 C.F.R. § 4.7. Moreover, 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided. 38 C.F.R. § 4.14. It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes. 
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a rating decision, dated in August 1978, the RO originally 
granted service connection for bilateral pes planus, pursuant 
to a Board decision dated in June 1978. The RO assigned an 
evaluation of 30 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276. In October 1997, a 50 percent rating 
was awarded. The Veteran filed this claim in June 2005 
seeking an evaluation in excess of 50 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a maximum 50 
percent rating is warranted for bilateral acquired flatfoot 
with pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances. The Veteran's 
disability is characterized as bilateral flat feet with 
transverse arch, plantar warts, calluses, partial second toe 
amputations and exostectomies, post neuroma excision right 
third interspace. The Board notes that the Veteran's 
amputation is contemplated in the currently assigned 50 
percent rating, and a separate rating is therefore not 
warranted.  Under Diagnostic Code 5172, a 20 percent rating 
is permitted with the removal (by amputation) of the 1st 
metatarsal head.  The VA examination of November 2007 and 
other records contained in the claims folder show that the 
amputations of the Veteran's second toes on both feet were 
described as distal amputations.  Accordingly, a separate 
rating is not permitted here.  

Because 50 percent is the maximum schedular rating under DC 
5276, the Veteran's bilateral pes planus disability has 
already been assigned the maximum schedular rating available. 
As there is no legal basis upon which to award a higher 
schedular evaluation, that aspect of the Veteran's appeal 
must be denied. Sabonis v. Brown, 
6 Vet. App. 426 (1994).

In April 2009, however, this issue was remanded for 
extraschedular consideration. The question of an 
extraschedular rating is a component of the Veteran's claim 
for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337 (1996). Under 
38 C.F.R. § 3.321(b), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate. The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The evidence of record in this case raised the issue of 
entitlement to a higher rating on an extra-schedular basis. 
The VA examination report dated in November 2007 contains an 
opinion that "The patient's conditions would be considered 
moderately severe. It certainly would not allow him to work 
in his usual and customary field [of] security because of the 
demands of being on his feet. The only type of work that the 
patient would be considered eligible for would be sedentary 
work; however, that would require retraining." In light of 
this, submission to the Compensation and Pension service for 
extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) 
was accomplished in September 2009.

In October 2009, the Director of the Compensation and Pension 
Service submitted a narrative statement finding that the 
Veteran's "service connected flat feet do no markedly 
interfere with the Veteran's ability to work. His inability 
to work is a result of his numerous nonservice-connected 
disabilities." The basis for this finding was noted, based 
upon a review of the record, as the many non service 
connected disabilities: status post radical prostatectomy for 
adenocarcinoma in 1997, with recurrence in 2002, treated with 
radiation and chemotherapy; venous insufficiency with stasis 
dermatitis and ulcers; status post bilateral arthroscopies of 
the knees for meniscal and ligament injuries; L5-S1 
radiculopathy; status post left ankle fracture; status post 
right femoral fracture with hemiarhtroplasty; glaucoma and 
Bowen's disease of the skin of the left helix and nasal area. 
This finding was based upon a review of the Veteran's 
voluminous body of medical evidence spanning many years.

Also of note are the 2007 and 2009 VA Forms 21-4192 from the 
Veteran's former employer showing that he was terminated in 
July 2002, not due to any disability, but due to a 
"reduction in staff."  And, his Social Security 
Administration records show that his Social Security 
Disability status is based upon bilateral hip and left knee 
disabilities.

While the Board acknowledges that the Veteran's bilateral pes 
planus is a severe disability, the severity is contemplated 
in the currently assigned 50 percent schedular rating. The 
record simply does not support a finding that the Veteran's 
disability is manifested by an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. A rating in excess of 50 
percent for bilateral flat feet with transverse arch, plantar 
warts, calluses, partial second toe amputations and 
exostectomies, post neuroma excision right third interspace, 
is not warranted.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
There is simply no basis upon which to grant the Veteran's 
claim.





Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran a letter in January 2006 informing him of 
what was necessary to establish his claim, including the 
evidence necessary to establish an extraschedular rating 
under 38 C.F.R. § 3.321, as well as what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
This letter and subsequent readjudication of the appeal 
satisfied the requirements of 
38 C.F.R. § 3.159(b)(1), as well as the requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date. VA's 
duty to notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records, post-service treatment 
records, several VA examination reports, Social Security 
Administration records and the October 2009 report from the 
Director of Compensation and Pension Service have been 
associated with the claims folder. The Veteran was also 
afforded a Travel Board hearing, and the March 2009 
transcript is of record. The Veteran has not notified VA of 
any additional relevant evidence. In fact, in November 2009, 
he submitted a statement confirming that he has no additional 
evidence to submit.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to an increased rating for bilateral flat feet 
with transverse arch, plantar warts, calluses, partial second 
toe amputations and exostectomies, post neuroma excision 
right third interspace, currently rated as 50 percent 
disabling, is denied, including on an extraschedular basis.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


